182 F. Supp. 2d 94 (2002)
Elouise Pepion COBELL, et al., Plaintiffs,
v.
Gale NORTON, Secretary of the Interior, et al., Defendants.
No. CIV.A.96-1285(RCL).
United States District Court, District of Columbia.
February 5, 2002.
Keith M. Harper, Lorna K. Babby, Washington, DC, Dennis Marc Gingold, Washington, DC, Elliott H. Levitas, Kilpatrick Stockton, LLP, Washington, DC, for plaintiffs.
Robert D. Luskin, Patton Boggs, L.L.P., Washington, DC, Tom C. Clark, U.S. Dept. of Justice, Land & Nat. Resources Div., Washington, DC, Brian L. Ferrell, Andrew M. Eschen, U.S. Dept. of Justice, Washington, DC, Charles Walter Findlay, III, Sarah D. Himmelhoch, Washington, DC, Sandra Marguerite Schraibman, U.S. Dept. of Justice, Fed. Programs Branch, Washington, DC, Edith R. Blackwell, Washington, DC, John Charles Cruden, *95 U.S. Dept. of Justice, Environment & Natural Resources Div., Annandale, VA, for Bruce Babbitt, defendant.
Charles Walter Findlay, III, Washington, DC, John Charles Cruden, U.S. Dept. of Justice, Environment & Nat. Resources Div., Annandale, VA, for Lawrence Summers, defendant.
Mark E. Nagle, Robert Craig Lawrence, Scott Sutherland Harris, U.S. Attorney's Office, Washington, DC, J. Christopher Kohn, U.S. Dept. of Justice, Commercial Lit. Branch, Washington, DC, John Most, U.S. Dept. of Justice, Environment & Natural Resources Div., Washington, DC, Brian L. Ferrell, U.S. Dept, of Justice, Washington, DC, Charles Walter Findlay, III, Washington, DC, Jo-Ann Shyloski, Barry Weiner, Washington, DC, Terry M. Petrie, U.S. Dept. of Justice, Denver, CO, Seth Brandon Shapiro, John Stemplewicz, U.S. Dept. of Justice, Civ. Div., Washington, DC, Sandra Peavler Spooner, Peter Blaze Miller, Cynthia L. Alexander, Amalia D. Kessler, Mathew J. Fader, U.S. Dept. of Justice, Commercial Lit. Branch, Washington, DC, John Charles Cruden, U.S. Dept. of Justice, Environment & Natural Resources Div., Annandale, VA, for Kevin Gover, Dept. of Interior, defendants.
Mark E. Nagle, Robert Craig Lawrence, Scott Sutherland Harris, U.S. Attorney's Office, Washington, DC, J. Christopher Kohn, U.S. Dept. of Justice, Commercial Lit. Branch, Washington, DC, John Most, U.S. Dept. of Justice, Environment & Natural Resources Div., Washington, DC, Charles Walter Findlay, III, Washington, DC, Jo-Ann Shyloski, Barry Weiner, Washington, DC, Terry M. Petrie, U.S. Dept. of Justice, Denver, CO, Seth Brandon Shapiro, John Stemplewicz, U.S. Dept. of Justice, Civ. Div., Washington, DC, Herbert Lawrence Fenster, McKenna & Cuneo, LLP, Washington, DC, Sandra Peavler Spooner, Peter Blaze Miller, Cynthia L. Alexander, Amalia D. Kessler, Mathew J. Fader, U.S. Dept. of Justice, Commercial Lit. Branch, Washington, DC, John Charles Cruden, U.S. Dept. of Justice, Environment & Natural Resources Div., Annandale, VA, for Gale Norton, defendant.
Robert D. Luskin, Patton Boggs, L.L.P., Washington, DC, Seth Brandon Shapiro, U.S. Dept. of Justice, Civ. Div., Washington, DC, Peter Blaze Miller, Cynthia L. Alexander, Amalia D. Kessler, Mathew J. Fader, U.S. Dept. of Justice, Commercial Lit. Branch, Washington, DC, for John D. Leshy, Edward B. Cohen, defendants.
Elizabeth Wallace Fleming, Preston, Gates, Ellis & Rouvelas Meeds, Washington, DC, Seth Brandon Shapiro, U.S. Dept. of Justice, Civ. Div., Washington, DC, Peter Blaze Miller, Cynthia L. Alexander, Amalia D. Kessler, Mathew J. Fader, U.S. Dept. of Justice, Commercial Lit. Branch, Washington, DC, John Charles Cruden, U.S. Dept. of Justice, Environment & Natural Resources Div., Annandale, VA, for Michael G. Rossetti, defendant.
B. Michael Rauh, Manatt, Phelps & Phillips, L.L.P., Washington, DC, for Neal McCaleb, defendant.
Lawrence H. Wechsler, Janis, Schuelke & Wexhsler, Washington, DC, for Eleni M. Constantine, non party.
Donald Michael Barnes, Seyfarth Shaw, Washington, DC, for Roberta McInerney, non party.
David Booth Beers, Shea & Gardner, Washington, DC, for James Regan, non party.
William Aaron Dobrovir, Warrenton, VA, for Daniel Mazella, non party.
Pamela J. Marple, Mannatt, Phelps & Phillips, Washington, DC, for Randall Lewis, non party.
Timothy Patrick Garren, U.S. Dept. of Justice, Washington, for U.S., non party.
*96 Brian L. Ferrell, U.S. Dept. of Justice, Washington, DC, for Dept. of Treasury, non party.
Erik Lloyd Kitchen, Steptoe & Johnson, L.L.P., Washington, DC, for Ingrid D. Falanga, non party.
Martha Purcell Rogers, Ober, Kaler, Grimes & Shriver, Washington, DC, for Timothy S. Elliott, non party.
Michael R. Bromwich, Fried, Frank, Harris, Shriver & Jacobson, Washington, Amy Berman Jackson, Trout & Richards, P.L.L.C., Washington, DC, for Edith R. Blackwell, non party.
Roger Eric Zuckerman, Zuckerman, Spaeder, Goldstein, Taylor & Kolker, L.L.P., Washington, DC, for Robert Lamb, non party.
Kathleen Elizabeth Voelker, Washington, DC, for James Douglas, non party.
Stephen M. Byers, Crowell & Moring, L.L.P., Washington, DC, for Dominic Nessi, non party.
Michael R. Bromwich, Fried, Frank, Harris, Shriver & Jacobson, Washington, DC, for M. Sharon Blackwell, non party.
Leslie B. Kiernan, Zuckerman, Spaeder, Goldstein, Taylor & Kolker, L.L.P., Washington, DC, for Hilda Manuel, non party.
L. Barrett Boss, Asbill, Junkin, Moffitt & Boss, Chartered, Washington, DC, for Steven Swanson, non party.
Plato Cacheris, Sydney Jean Hoffman, John Francis Hundley, law Offices of Plato Cacheris, Washington, DC, for John Berr, Glenn Schumaker, non parties.
Barbara Ann Van Gelder, Wiley, Rein & Fielding, Washington, DC, for James A. Eichner, non party.
William Holt Briggs, Jr., Ross, Dixon & Bell, L.L.P., Washington, DC, for Phillip A. Brooks, non party.
Thomas Edward Wilson, Berliner, Corcoran & Rowe, L.L.P., Washington, DC, for John S. Most, non party.
Mary Lou Soller, Miller & Chevalier, Chartered, Washington, DC, for Chester Mills, Terrance Virden, non parties.
Jeffrey David Robinson, Melissa Heitman McNiven, Baach, Robinson & Lewis, Washington, DC, Lois J. Schiffer, non party.
Dwight Phillip Bostwick, Comey, Boyd & Luskin, PC, Washington, DC, Melissa Heitman McNiven, Baach, Robinson & Lewis, Washington, DC, for Anne Shields, non party.
Larry Allen Nathans, Bennett & Nathans, L.L.P., Baltimore, MD, for David Shuey, non party.
John Kenneth Zwerling, Zwerling & Kemler, P.C., Alexandria, VA, for Terry Steele, non party.
Lisa Bondareff Kemler, Zwerling & Kemler, P.C., Alexandria, VA, for Deborah Maddox, non party.
Russell David Duncan, Lisa Ann Freiman Fishberg, Coburn & Schertler, Washington, DC, for John A. Bryson, David Shilton, non parties.
E. Lawrence Barcella, Jr., Paul, Hastings, Janofsky & Walker, L.L.P., Washington, DC, for Williams G. Myers, III, non party.
David Sidney Krakorr, Alessio D. Evangelista, Beverage & Daimond, P.C., Washington, DC, for Daryl W. White, non party.
Michael D. Goodstein, Resolution Law Group, PC, Washington, DC, for Tom C. Clark, II, non party.
Bradley Stuart Lui, Morrison & Foerster, LLP, McLean, VA, for Sabrina McCarthy, non party.
Stanley M. Brand, Andrew Dewald Herman, Brand & Frulla, P.C., Washington, DC, for Peter D. Coppelman, non party.
Marshall L. Matz, Olsson, Frank & Weeda, P.C., Washington, DC, Jefferson *97 McClure Gray, Ober, Kaler, Grimes & Shriver, Baltimore, MD, for Kenneth Paquin, Kenneth Russel, non parties.
Alan Lee Balaran, Washington, DC, pro se.
Jonathan K. Tycko, Gibson, Dunn & Crutcher, L.L.P., Washington, DC, Richard Lee Cys, Davis Wright Tremaine, Washington, DC, for Dow Jones & Co., Inc., movant.
Christopher B. Mead, London & Mead, Washington, DC, for Kenneth F. Rossman, movant.
Albert Lee Bynum, pro se.

ORDER
LAMBERTH, District Judge.
This matter comes before the Court on defendants' "Motion to Amend Protective Order, if necessary, to Respond to House of Representatives Request to Provide Copy of Ernst and Young Report," filed January 15, 2002. Defendants simultaneously filed a motion to withdraw their motion pending before the Special Master to exempt from filing under seal the same Ernst and Young report.
The Court finds that the Ernst and Young Report was properly marked "Subject to Privacy Act/Protective Order" by the defendants themselves, and that the report is in fact covered by the Court's Protective Order of November 27, 1996, an order drafted by defendants themselves and stipulated to by defendants. Unless the Court's 1996 Order is modified by this Court, defendants may not disclose the report except in accordance with the terms of the 1996 Order.
The Court finds that the filing of this motion is itself a violation of the Secretary's fiduciary duty to the trust beneficiaries, and the motions are hereby DENIED. Secretary Norton has demonstrated once again her total inability to understand the role of a trustee in relation to a beneficiary by seeking to release to Congress  knowing that it will be made public  the confidential financial information of these beneficiaries.
Either Committee of Congress is free to seek to have this Court modify its protective order to allow disclosure of the report. Should such a motion be filed, the Court will be obliged to consider the relevant legal questions surrounding possible release of the report, including whether release is in the public interest. What the Court will not do, however, is entertain a totally improper request from Secretary Norton.
Plaintiffs' motion to extend time to respond to the motion to amend the protective order is DENIED as moot.
SO ORDERED.